DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Reasons for Allowance
Claims 1-3 & 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…and wherein the plurality of turbulence blocks of two adjacent groups have different heights.”

Claims 9-11 & 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…and the first group of turbulence blocks and the second group of turbulence blocks being staggered in an axial directions wherein the first coolant pipeline comprises a first group of radial passages and a second group of radial passages, wherein outlets of the first group of radial passages face a stator of the motor to transfer coolant to the stator; wherein the second group of radial passages are in communication with the plurality of axial cooling passages to transfer the coolant; and wherein the second coolant pipeline comprises a third group of radial passages, 

Claims 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…wherein an axial cooling passage is provided with a first cooling inner wall adjacent to the first magnets and a second cooling inner wall adjacent to the second magnets; wherein the plurality of turbulence blocks are formed on the first cooling inner wall and the second cooling inner wall; and wherein the first cooling inner wall forms a part of the first axial through hole of the first rotor segment and comprises N turbulence blocks, and the second cooling inner wall comprises (N-1) turbulence blocks, wherein the first cooling inner wall, forming a part of the first axial through hole, of the second rotor segment comprises N turbulence blocks, and the second cooling inner wall comprises (N-1) turbulence blocks, the turbulence blocks of the first rotor segment being staggered from those of the second rotor segment, wherein N is an integer greater than one.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN R PEREZ/Examiner, Art Unit 2839